DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2020 has been entered.
Claims 1-13, 16-32, 35-66, and 68-74 are currently pending in the above identified application.
Claims 57-63 have been withdrawn as being directed towards a non-elected invention.

Claim Interpretation
The limitation “synthetic fibers having a length within the range of 1 mm and 20 mm” in claim 1 is interpreted as the length being between, and including, 1 mm and 20 mm.

Claim Objections
Claims 1-13,16-32,35-56,64-66 and 68-74 are objected to because of the following informalities:  - Claim 1: the abbreviation “TAD” should be spelled out as “through air drying”.  
Claims 2-13,16-32,35-56,64-66 and 68-74 are objected to based on their dependency on objected claims.Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56, 65, and 74 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 56 recites the limitation “further comprising at least one other ply substantially identical in structure to the at least one ply.”  However, claim 1, upon which claim 56 depends limits the wipe to two plies.  It is unclear if claim 56 intends to have both plies be substantially identical or require the wipe to have three plies and only two of the required to be made by a TAD papermaking process.  
Claim 65 recites the limitation “wherein at least one of the two plies comprises greater than 80% pulp fibers.”  The basis of the percent has not been established, such as weight, volume, or number of fibers.  For the purpose of prior art application, Examiner will interpret claim 65 as encompassing weight percent. 
Claim 74 recites the limitation “the embossments” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 73 recites the limitation one of the two plies comprises embossments, however, claim 74 depends on claim 72.  It is unclear if claim 74 is intended to comprise embossment and have the binder applied to the high points of the embossments or is intends to depend on claim 75.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-13, 16-18, 22, 24-25, 30-32, 35, 37, 43-44, 46, 55-56, 64-66 and 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2013/0029105 to Miller in view of USPN 6,797,114 to Hu.
Regarding claims 1-5, 7, 10-13, 16-18, 22, 24-25, 30-32, 35, 37, 43-44, 46, 55-56, 64-66 and 69-71, Miller teaches  a multi-ply bath tissue (flushable wipe) comprising no more than three plies and no fewer than two plies, reading on two plies (Miller, abstract, para 0176).  Miller teaches the upper stratified ply comprising two strata, the outer stratum comprising a blend of about 30% to about 70% kraft fibers and 30 to 70% eucalyptus kraft (type of hardwood fibers, claim 5), and at least 5% by weight regenerated cellulosic microfibers (synthetic fiber) having an average length of between about 50 microns to 2000 microns (0.05 – 2 mm, claim 1, 64) (Id., para 0013, claims 79, para 0175).  Miller teaches the cellulosic fiber including pulp fibers, such as hardwood and softwood fibers and being provided in a stratified web (Id, para 0175).  Miller teaches a two-ply structure formed of the same basesheet (Id., para 0176) and teaches the two plies being bonded by glue lamination (Id.). Miller teaches the use of synthetic cellulose (non-thermoplastic, claim 3), such as lyocell (claim 7), added to conventional wood pulp (natural fibers) (Id., para 0135).  Miller teaches the multi-ply tissues having a basis weight from about 20 to about 35 lbs per 3000 sq foot ream and a caliper of at least 5 mils per 8 sheets per pound of basis weight (Id., abstract), equating to a thickness of at least 12.5 mils (317.5 microns) for a basis 
 Miller does not appear to explicitly teach each ply comprising three layers.  However, Hu teaches a multi-ply paper product or tissue comprising two, three, four, or more plies (Hu, abstract) with at least two plies having three layers in each ply (Hu, abstract), reading on the at least one of the two or more plies comprising first and second exterior layers and a middle layer between the first and second exterior layer.  Hu teaches the three-layered webs being plied together to form a two-ply tissue with each three-layered ply containing from about 50% to about 80% hardwood fibers with the hardwood fiber being in the outside layers (Id., col. 8 line 62- col. 9 line 5), reading on the first and second layer comprising at least 50%, up to 100% (claims 1 and 64).  Hu teaches hardwood fiber tend to show high degree of fuzziness or softness when placed on the exterior surface (Id., col. 3 line 66- col. 4 line 18).  Hu teaches the multi-ply product containing hardwood layers on the outside surface of each ply and on the interface of the plies, resulting in reduced sloughing, with little or no sacrifice in softness (Id., abstract, col. 3 lines 17-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was to form the plies of Miller, wherein each ply has three layers are taught by Hu, motivated by the desire of 
The limitation “made by a TAD papermaking process” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding the claimed water dispersibility (claim 1 and 64) and cross direction wet strength (claim 64) properties, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a two ply tissue form of the same fiber composition, including natural fibers and rayon, as claimed, is flushable, and has a thickness and basis weight within the claimed range. The prior art combination teaches a two-ply wipe comprising three layer having the claimed fiber composition and is taught as being dispersible, or flushable (Miller, 
While the reference does not specifically teach the claimed range of at least 75% by weight natural fibers in the middle layer (claim 64), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the weight of the natural fibers, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claims 4 and 65, the prior art combination teaches the plies comprising 10-30% cellulose microfiber having an average length of between about 50 microns to 2000 microns (0.05-2.0 mm) and 70-90% wood pulp fibers, shown as having length less than 1.24 mm (Miller, para 0013, 0139-0140, 0175), reading on the average fiber length of all fibers being less than 5 mm (claim 4).  
While the reference does not specifically teach the claimed range of greater than 80% pulp fibers (claim 65), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have 
Regarding claims 10-13 and the claimed properties, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a two ply tissue form of the same fiber composition, including natural fibers and rayon, as claimed, is flushable, and has a thickness and basis weight within the claimed range. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 16 and 30, the prior art combination teaches the use of a blend of hardwood fiber and softwood fibers and the use of cotton linters and bagasse (Miller, para 0175).  The prior art combination teaches the use of a blend of fibers and teaches fibers suitable for making the webs (plies) include cotton fibers or cotton derivatives, abaca, sabai grass, flax, jute hemp, bagasse, and wood fibers, including softwood fibers (Id., para 0054), reading on the at least one ply comprising a combination of softwood fibers and fibers of the type selected from cotton fibers or cotton derivatives, abaca, sabai grass, flax, jute hemp, and bagasse in conjugation with the eucalyptus fibers (Id., para 0014), reading on these fiber being alternate natural fibers..
Regarding claims 17-18, the prior art combination teaches the regenerated cellulose being lyocell (Miller, para 0127-0129, 0135-0136), a type of rayon, split into micro and nanofibers (modified rayon) used in conjunction with softwood fibers (Id., para 0135, 0054, 0139, 0197, Table 24B), reading on the at least one ply comprising a combination of softwood fibers and modified rayon fibers.  The instant disclosure has not provided a definition of “renewable polymeric fibers,” therefore the broadest reasonable interpretation of the term is being applied.  “Renewable” means capable of being replaced 
Regarding claims 22 and 24-25, the prior art combination teaches the use of about 3 to about 50% of the cellulosic microfiber (Miller, abstract) that can be lyocell (claims 24-25) split into micro and nanofibers (modified) (Id., para 0127-0129, 0135-0136), reading on the at least one ply comprising modified rayon fiber at an inclusion rate of about 3 to 50% by weight. While the reference does not specifically teach the claimed range of 10% to 50%, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the weight percentage of the cellulosic microfiber, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claims 31-32, the prior art combination teaches the formation of the web using a slurry process and containing chemical additives, including starches, urea-formaldehyde resins, melamine formaldehyde resins, glyoxylated polyacrylamide resins, and polyamide-epichlorohydrin resins (Miller, para 0144-0147).
Regarding claims 35 and 44, the prior art combination teaches the use of fillers (Miller, para 0175).

Regarding claims 43 and 69, the prior art combination teaches the multi-ply tissues having a basis weight from about 20 to about 35 lbs per 3000 sq foot ream (Miller, abstract), equating to basis weight of about 32.5 to about 60 gsm.
Regarding claim 46, the prior art combination teaches the two plies being bonded by glue lamination (Miller, para 0176), such as with a HVS-9 glue process (Miller, para 0185, Table 10), reading on the binder being dispose between the two plies.
Regarding claim 55, the prior art combination teaches the plies being embossed (Miller, para 0164, 0176), reading on the two plies being held together by embossments.
Regarding claim 56, the prior art combination teaches the wipe comprising a third ply with two of the three plies being the same (Miller, abstract, para 0176), reading on wipe further comprising at least one other ply substantially identical in structure to the at least one ply.
Regarding claims 70-71 and the claimed machine direction tensile strength, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.   The prior art combination teaches a two ply tissue form of the same fiber composition, including natural fibers and rayon, as claimed, is flushable, and has a thickness and basis weight within the claimed range. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claims 1-7, 10-13, 16-22, 24-25, 30-32, 35, 37, 43-44, 46, 55-56, 64-66 and 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2013/0029105 to Miller in view of USPN .
Regarding claims 1-7, 10-13, 16-22, 24-25, 30-32, 35, 37, 43-44, 46, 55-56, 64-66 and 69-71, alternatively, in the event that it is shown that the TAD papermaking process impart structural significance, the prior art teaches the cellulosic sheet including any wet-laid produce incorporating papermaking fiber having cellulose as major constituent, including a creped process (Miller, para 0013, 0054, 0157).  
The prior art combination does not specifically teach the base sheet (plies) being made by a through air drying papermaking process.
However, Nyangiro teaches a fibrous structure having two or more plies being made by a papermaking process, specifically a through air dried process (Nyangiro, abstract, para 0036-0041).  Nyangiro teaches that the through air dried produced fibrous structure products deliver a relatively long-lasting thickness and bulk in use (Id., para 0037).  Additionally, Manifold teaches a fibrous substrate, such as sanitary tissue product such as wipes, made by known wet-laid papermaking processes, including through-air-dried (TAD), conventional wet-pressing, and fabric creping (Manifold, abstract, para 0029, 0037), thereby establishing that TAD and creping process are art recognized equivalents for making fibrous substrates used in tissue products.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the base sheets of the prior art combination, wherein the wet-laid process is the TAD papermaking process as taught by Nyangiro and Manifold, motivated by the desire of using conventionally known wet-laid process that are art recognized equivalents for forming fibrous substrates used in absorbent tissue products and the desire of providing relatively long-lasting thickness and bulk in use.
.

Claims 8-9 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hu, Nyangiro, and Manifold, as applied to claims 1-7, 10-13, 16-22, 24-25, 30-32, 35, 37, 43-44, 46, 55-56, 64-66 and 69-71 above, further in view of US Pub. No. 2007/0062657 to Scherb.
Regarding claims 8-9 and 68, the prior art combination is silent with regards to the air permeability.
However, Scherb teaches a structured tissue paper web that has high water absorption capability and absorbency (Scherb, abstract, para 0010). Scherb teaches it is advantageous to have a lower skin permeability that is not too high, preferably less than 40 cfm, to prevent rewetting of the tissue paper web by the lower skin (Id., para 0040, 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the tissue of the prior art combination, wherein the tissue has a permeability (porosity) of less than 40 cfm as taught by Scherb, motivated by the desire of forming tissues having conventionally known permeability and the desire to prevent rewetting of the tissue paper web by the lower layer of the tissue.
Regarding claim 9, the prior art combination teaches the multi-ply tissues having a basis weight from about 20 to about 35 lbs per 3000 sq foot ream (Miller, abstract), equating to basis weight of about 32.5 to about 60 gsm.

Claims 26, 28, 42, 47-48, 51, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hu, Nyangiro, and Manifold, as applied to claims 1-7, 10-13, 16-22, 24-25, 30-32, 35, 37, 43-44, 46, 55-56, 64-66 and 69-71 above, further in view of US Pub. No. 2003/0037724 to Akai.
Regarding claims 26 and 28, the prior art combination teaches the use of polyvinyl alcohol fibers (Nyangiro, para 0022).  The prior art combination is silent with regards to the amount of PVA add (claim 26) and does not teach the use of polylactic acid fibers (claim 28).
However, Akai teaches a disintegratable paper product using of 10 wt% fibrous PVA to form a wet fiber web (Akai, abstract, para 0016, 0069).  Akai teaches the use of water dispersible fiber having a length or 15 mm or less, more preferably 5 mm, using primarily pulp fiber having a length of 0.5 to 3.0 mm (Id., para 0024). Akai teaches the use of biodegradable synthetic fibers such as polylactic acid (PLA) fiber with the sheets containing preferably 80% to 100%, based on the total fiber weight, cellulosic fibers (Id.), therefore teaching the non-cellulosic fibers, such as PLA, being 0-20% by weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the tissue of the prior art combination, wherein the tissue comprising 10% PVA fibers and/or comprises 0-20% by weight PLA fibers, as taught by Akai, motivated by the desire of using conventionally known fibers predictably suitable for use in disintegratable paper products in predictably suitable amounts that still maintain the dispersibility of the product.
While the reference does not specifically teach the claimed range of 1-25% by weight PLA fibers, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious 
Regarding claims 42 and 54, the prior art combination teaches the tissue being pre-moistened (Miller, para 0007-0008).  The prior art combination is silent with regards to the amount of the cleansing solution (claim 42) and containing surfactants and chelating agents (claim 54).  
However, Akai teaches a disintegratable paper product, such as a wipe, that contains an aqueous agent (cleaning solution) present in an amount of 100% to 500% by weight, based on the dry weight of the water-disintegrable (Akai, abstract, para 0005), which equates to 50% to about 83% by weight of the product containing the agent.  Akai teaches the use of water dispersible fiber having a length or 15 mm or less, more preferably 5 mm, using primarily pulp fiber having a length of 0.5 to 3.0 mm (Id., para 0024).  Akai teaches the aqueous agent contains surfactants and chelating agents (Id., para 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the pre-moistened tissue of the prior art combination, wherein the moistening material is the aqueous agent of Akai and is present in an amount of about 40% to 80% by weight of the total weight of the tissue as taught by Akai, motivated by the desire of forming conventionally known tissue products containing a majority of pulp fibers that have been moistening in predictably suitable amount of material and is flushable.
Regarding claims 47-48 and 51, Akai teaches the use of a water soluble or swellable binder that is indispensable to providing a bulky, water-disintegratable paper (flushable) which retains high bulk and exhibits satisfactory wet strength (Akai, para 0023). Akai teaches the binder being starch based chemistries, polyvinyl alcohol and unsaturated carboxylic acid polymer or copolymers (Akai, para 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the tissue of the prior art combination, wherein the glue (binder) is the water soluble or swellable binder of Akai, motivated by the desire of using conventionally known binders predictably suitable for use in disintegratable paper products and being indispensable to providing a bulky, water-disintegratable paper which retains high bulk and exhibits satisfactory wet strength.

Claims 23, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hu, Nyangiro, and Manifold, as applied to claims 1-7, 10-13, 16-22, 24-25, 30-32, 35, 37, 43-44, 46, 55-56, 64-66 and 69-71 above, further in view of US Pub. No. 2009/0246492 to Bishop.
Regarding claims 23, 27, and 29, the prior art combination does not taches the shape of the rayon, PVA, or PLA fibers being tri-lobal or star-shaped.
However, Bishop teaches multi-lobal fibers used in nonwoven materials and teaches that multi-lobal fibers give the nonwoven materials improved particle retention capacity and stiffness compared to nonwovens made entirely from round fibers (Bishop, abstract). Bishop shows both tri-lobal (Id., Figure 2) and star-shaped (Id., Figures 1 and 3) fiber cross sections (Id., para 0042). Bishop teaches the multi-lobal fibers are preferably made from rayon (Id., para 0038) (Claim 23), poly(vinyl alcohol) (PVA) (Claim 27) and poly(lactic acid) (PLA) (Claim 29) (Id., para 0037). Bishop teaches the nonwoven material containing the multi-lobal fibers is used in a wipe used to clean wet or dry surfaces (Id., para 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the tissue of the prior art combination, wherein the tissue incorporates the starshaped or tri-lobal, rayon, PVA or PLA fibers as taught by Bishop, motivated by the desire of using conventionally known . 

Claims 35-36 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hu, Nyangiro, and Manifold, as applied to claims 1-7, 10-13, 16-22, 24-25, 30-32, 35, 37, 43-44, 46, 55-56, 64-66 and 69-71 above, further in view of US Pub. No. 2008/0221003 to Meine.
Regarding claims 35-36 and 38-41, the prior art combination teaches the tissue being pre-moistened (Miller, para 0007-0008).  The prior art combination does not teaches the moistening material comprising glycol-based cross-linking chemistry, anhydride groups, epoxy groups, cyclo-dextrins, aloe or shea butter.
However, Meine teaches fragrance-release products (Meine, abstract) which include nonwoven substrates made of natural fibers such as hemp, or synthetic fibers such as rayon (Id., para 0333).  Meine teaches the fragrance-release products are used in cleaning compositions and skincare compositions (Id., para 0114). Meine teaches it is advantageous for these cleaning compositions to include perfume compositions which convey scent impressions (Id., para 0030).  Meine teaches the preferred support substances suitable for use with the perfume oils in cleaning compositions are crosslinked copolymers from the copolymerization of polyethylene glycol (i.e. glycol-based cross-linking chemistry) (Id., para 0166).  Meine teaches the fragrance-release formulation used in cleaning and skin care compositions includes anionic surfactants (Id., para 0171) which include maleic anhydride groups (Id., para 0176). Meine teaches fragrance compounds such as (epoxymethylbuty)methylfuran and epoxylinalool (Id., para 0079), which have epoxy groups.  Meine teaches using cyclodextrin as a complexing agent (Id., para 0308). Meine does not expressly state the cyclodextrin is adapted to release fragrances. However, Meine teaches the claimed structure, i.e. cyclodextrin, which is reasonably expected to be capable of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the pre-moistened tissue of the prior art combination, wherein the moistening material is  the cleansing composition which includes talc, glycol-based cross-linking chemistry, anhydride groups, epoxy groups, cyclo-dextrin and aloe as taught by Meine, motivated by the desire of using conventionally known moistening material predictably suitably for use in fibrous substrates made of natural fibers and rayon and by the desire of having skincare benefits and imparting scent dynamics, allowing the consumer with one and the same product to experience different scent experiences during a single application which breaks the monotony of odor associated with the conventional perfumed consumer products.

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hu, Nyangiro, and Manifold, as applied to claims 1-7, 10-13, 16-22, 24-25, 30-32, 35, 37, 43-44, 46, 55-56, 64-66 and 69-71 above, as evidenced by US Pub. No. 2004/0024377 to Karami.
Regarding claims 44-45, the prior art combination teaches the tissue comprising polyvinyl alcohol (Miller, para 0041), which is a super absorbent polymer, as evidenced by Karami (Karami, para 0046), reading on the tissue comprising a filler selected from at least one super absorbent polymers and encapsulated polymers. 

Claims 47-53 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hu Nyangiro, Manifold, and Akai, as applied to claims 1-7, 10-13, 16-22, 24-26, 28, 30-32, 35, 37, 42-44, 46-48, 51, 55-56, 64-66 and 69-71 above, further in view of US Pub. No. 2004/0058606 to Branham.

The prior art combination does not explicitly teaches the remaining binder types, ion-sensitive polymers and sodium chloride trigger chemistry.
However, Branham teaches a binder composition which includes poly(ethylene-vinyl acetate) latex, as a co-binder (Claim 47) and an ion-triggerable cationic polymer (ion-sensitive polymer, Claim 49) (Branham, abstract, para 0038). Branham teaches the latex co-binder contains a crosslinker such as N-methylol-acrylamide (cross-linking agent Claim 48) (Id., para 0039). Branham teaches sodium chloride is used as the primary triggering agent (Id., para 0011) (trigger chemistry, Claim 50, salt trigger chemistry, Claim 52 and Claim 53). Branham also teaches boric acid is suitable for use in pre-moistened wipes (Id., para 0082-0083). While Branham does not expressly state boric acid is used as a trigger compound, having the claimed structure, boric acid is capable of being a trigger compound.  Branham teaches the wipe having desirable strengths in both the wet and dry state (Id., para 0009).  Branham teaches the binder being used for a wipe and tissue product (Id., para 0009, 0011-0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the tissue of the prior art combination, wherein the binder/glue used is the composition taught by Branham between the plies in the multi-ply wipe, motivated by the desire of using predictable adhesive suitable for use in multiply wipes and in order to obtain a wipe with desirable strengths in both the wet and dry state.

Claims 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hu and Nyangiro, as applied to claims 1-7, 10-13, 16-22, 24-25, 30-32, 35, 37, 43-44, 46, 55-56, 64-66 and 69-71 above, further in view of US Pub. No. 2009/0297781 to Huss.

It would have been obvious to one of ordinary skill in the art before the effective filing date to form the tissue of the prior art combination, wherein the one of the plies if embossed with glue (adhesive) applied to the tips of the raised bosses of the embossed plies with a surface coverage area of greater than 4% as taught by Huss, motivated by the desire of using conventionally known embossing process predictably suitable for use in joining plies together and taught by Miller as being a predictably suitable process for use in the invention.
While the reference does not specifically teach the claimed range of 5% to 15%, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the embossed area, and therefore the glue (binder) 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the current grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JENNIFER A GILLETT/Examiner, Art Unit 1789